Exhibit 10.1

 

THE TRADE DESK, INC.

2016 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE

 

The Trade Desk, Inc. (the “Company”), pursuant to its 2016 Incentive Award Plan
(as may be amended from time to time, the “Plan”), hereby grants to the
individual listed below (the “Participant”), the number of shares of Class A
Common Stock, par value $0.000001 per share, of the Company (the “Shares”), set
forth below.  This Restricted Stock award (the “Award”) is subject to all of the
terms and conditions set forth in this Restricted Stock Award Grant Notice
(“Grant Notice”), the Restricted Stock Award Agreement attached hereto as
Exhibit A (together, the “Agreement”) and the Plan, each of which is
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement.

 

Participant:

 

[       ]

 

 

 

Grant Date:

 

[       ]

 

 

 

Number of Shares of Restricted Stock:

 

[       ]

 

 

 

Vesting Commencement Date:

 

[       ]

 

 

 

Vesting Schedule:

 

[       ]

 

By his or her signature below, the Participant agrees to be bound by the terms
and conditions of the Plan and this Agreement.  The Participant has reviewed
this Agreement and the Plan in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of this Grant Notice, the Agreement and the Plan.  The
Participant hereby agrees to accept as binding, conclusive and final all
decisions and/or interpretations of the Administrator upon any questions arising
under the Plan or the Agreement.  In addition, by signing below, the Participant
also agrees that the Company may satisfy any withholding obligations in
accordance with Section 3.1 of this Agreement by withholding Shares otherwise
issuable to the Participant upon vesting of the Award, or, in the
Administrator’s sole discretion, by using any other method permitted by Section
3.1 of the Agreement or Section 11.2 of the Plan. If the Participant is either
married or in a registered domestic partnership, his or her spouse or registered
domestic partner has signed the Consent of Spouse or Registered Domestic Partner
attached to this Grant Notice as Exhibit B.

 

THE TRADE DESK, INC.

 

PARTICIPANT

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Address:

 

Address:

42 N. Chestnut St.

 

 

 

 

Ventura, CA 93001

 

Email:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to this Restricted Stock Award Agreement (this “Agreement”) and the
Restricted Stock Grant Notice to which this Agreement is attached (the “Grant
Notice”), the Company hereby grants to the Participant under the Plan the number
of Shares of Restricted Stock indicated in the Grant Notice.

 

ARTICLE I.

GENERAL

 

1.1                               Plan Incorporated by Reference. 
Notwithstanding anything to the contrary anywhere else in this Agreement, the
Shares of Restricted Stock granted hereby are subject to the terms, definitions
and provisions of the Plan, which is incorporated herein by reference and which
shall control in the event of any inconsistency between this Agreement and the
Plan.

 

ARTICLE II.

TERMS AND CONDITIONS OF SHARES OF RESTRICTED STOCK

 

2.1                               Grant of Shares of Restricted Stock.  In
consideration of the Participant’s past and/or continued employment with or
service to the Company or any Subsidiary and for other good and valuable
consideration which the Administrator has determined exceeds the aggregate par
value of the Shares subject to the Award as of the Grant Date, effective as of
the Grant Date set forth in the Grant Notice, the Company hereby grants to the
Participant an award of Restricted Stock, upon the terms and conditions set
forth in the Plan and this Agreement. In consideration of this grant of the
Award, the Participant agrees to render faithful and efficient services to the
Company or its affiliates.

 

2.2                               Issuance of Shares.

 

(a)                                 Book Entry Form; Certificates.  At the sole
discretion of the Administrator, the Shares will be issued in either (i)
uncertificated form, with the Shares recorded in the name of the Participant in
the books and records of the Company’s transfer agent with appropriate notations
regarding the restrictions on transfer imposed pursuant to this Agreement, and
upon vesting and the satisfaction of all conditions set forth in Sections 2.3(a)
and 3.2 hereof, the Company shall remove such notations on any such vested
Shares in accordance with Section 2.2(d) below; or (ii) certificated form
pursuant to the terms of Sections 2.2(b), (c) and (d) below.

 

(b)                                 Legend.  Certificates representing Shares
issued pursuant to this Agreement shall, until all Restrictions (as defined
below) imposed pursuant to this Agreement lapse or have been removed and the
Shares have thereby become vested or the Shares represented thereby have been
forfeited hereunder, bear the following legend (or such other legend as shall be
determined by the Administrator):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN THE TRADE DESK, INC. AND THE REGISTERED
OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY,
OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNDER ANY

 

A-1

--------------------------------------------------------------------------------


 

CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”

 

(c)                                  Escrow.  The Secretary of the Company or
such other escrow holder as the Administrator may appoint may retain physical
custody of any certificates representing the Shares until all of the
Restrictions lapse or shall have been removed; in such event, the Participant
shall not retain physical custody of any certificates representing unvested
Shares issued to him or her.  The Participant, by acceptance of the Award, shall
be deemed to appoint, and does so appoint, the Company and each of its
authorized representatives as the Participant’s attorney(s)-in-fact to effect
any transfer of unvested forfeited Shares (or Shares otherwise reacquired by the
Company hereunder) to the Company as may be required pursuant to the Plan or
this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.

 

(d)                                 Removal of Notations; Delivery of
Certificates Upon Vesting.  As soon as administratively practicable after the
vesting of any Shares subject to the Award pursuant to Section 2.3(a) hereof,
the Company shall, as applicable, either remove the notations on any Shares
subject to the Award issued in book entry form which have vested or deliver to
the Participant a certificate or certificates evidencing the number of Shares
subject to the Award which have vested (or, in either case, such lesser number
of Shares as may be permitted pursuant to Section 11.2 of the Plan). The
Participant (or the beneficiary or personal representative of the Participant in
the event of the Participant’s death or incapacity, as the case may be) shall
deliver to the Company any representations or other documents or assurances
required by the Company.  The Shares so delivered shall no longer be subject to
the Restrictions hereunder.

 

2.3                               Restrictions.

 

(a)                                 Vesting and Lapse of Restrictions.  The
Award shall vest and Restrictions shall lapse in accordance with the vesting
schedule set forth in the Grant Notice.

 

(b)                                 Forfeiture.  Notwithstanding any contrary
provision of this Agreement, upon the Participant’s Termination of Service for
any or no reason, any Shares subject to the Award which have not vested prior to
or in connection with such Termination of Service (after taking into
consideration any accelerated vesting and lapsing of Restrictions, if any, which
may occur in connection with such Termination of Service) shall thereupon be
forfeited immediately and without any further action by the Company or the
Participant, and the Participant shall have no further right or interest in or
with respect to such Shares or such portion of the Award.  For purposes of this
Agreement, “Restrictions” shall mean the restrictions on sale or other transfer
set forth in Section 4.3 hereof and the exposure to forfeiture set forth in this
Section 2.3.

 

ARTICLE III.

TAX WITHHOLDING; RESTRICTIONS

 

3.1                               Tax Withholding. Without limiting any other
provision of the Agreement, the Grant Notice or the Plan, the Company and its
Subsidiaries shall be entitled to withhold Shares otherwise issuable under the
Award or, in the Administrator’s discretion, to require a cash payment (or other
form of payment determined in accordance with Section 11.2 of the Plan) by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant, in any case, any amounts required by federal, state or local
tax law to be withheld with respect to the grant and/or vesting of the Award or
the lapse of the Restrictions hereunder. The Company shall not be obligated to
deliver any new certificate representing Shares to the Participant or the
Participant’s legal representative or to enter any such Shares in book entry
form unless and until such tax obligations have been satisfied.

 

A-2

--------------------------------------------------------------------------------


 

3.2                               Conditions to Issuance of Stock Certificates. 
Subject to Section 2.2 above, any Shares deliverable under this Agreement may be
either previously authorized but unissued Shares, treasury Shares or issued
Shares which have been purchased on the open market.  Such Shares shall be fully
paid and nonassessable.  The Company shall not be required to issue or deliver
any certificates or make any book entries evidencing Shares issued under this
Agreement prior to fulfillment of the conditions set forth in Section 11.4 of
the Plan.  Notwithstanding the foregoing, the issuance of such Shares shall not
be delayed to the extent that such delay would result in a violation of Section
409A of the Code.  In the event that the Company delays the issuance of any
Shares because it reasonably determines that the issuance of such Shares will
violate federal securities laws or other applicable law, such issuance shall be
made at the earliest date at which the Administrator reasonably determines that
issuing such Shares will not cause such violation, as required by Treasury
Regulation Section 1.409A-2(b)(7)(ii).

 

3.3                               Rights as Stockholder.  Except as otherwise
provided herein, upon issuance of the Shares by the Company, the Participant
shall have all the rights of a stockholder with respect to said Shares, subject
to the restrictions herein, including the right to vote the Shares and to
receive all dividends or other distributions paid or made with respect to the
Shares.

 

ARTICLE IV.

MISCELLANEOUS

 

4.1                               Section 83(b) Election.  If, with the consent
of the Administrator, the Participant makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Participant would otherwise be taxable under Section 83(a) of the Code, the
Participant hereby agrees to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

 

4.2                               Administration.  The Administrator shall have
the power to interpret the Plan and this Agreement as provided in the Plan.  All
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons.

 

4.3                               Transferability of Shares.  Until the
Restrictions hereunder lapse or expire pursuant to this Agreement and the Shares
vest, and without limiting the generality of any other provision hereof, the
Shares shall be subject to the restrictions on transferability set forth in
Section 11.3 of the Plan.

 

4.4                               Adjustments.  Without limiting the generality
of any other provision hereof, the Shares shall be subject to modification and
termination in certain events as provided in this Agreement and Article 13 of
the Plan.

 

4.5                               Tax Consultation.  The Participant understands
that the Participant may suffer adverse tax consequences as a result of the
grant or vesting of the Award and/or with the disposition of the Shares subject
to the Award.  The Participant represents that the Participant has consulted
with any tax consultants the Participant deems advisable and that the
Participant is not relying on the Company for any tax advice.

 

4.6                               Participant’s Representations.  The
Participant shall, if required by the Company, concurrently with the issuance of
Shares under this Agreement, make such written representations as are deemed
necessary or appropriate by the Company and/or the Company’s counsel.

 

4.7                               Section 409A.  This Agreement and the Grant
Notice shall be interpreted in accordance with the requirements of Section 409A
of the Code.  The Administrator may adopt such amendments to the Plan, this
Agreement or the Grant Notice or adopt other policies and procedures (including

 

A-3

--------------------------------------------------------------------------------


 

amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate to comply
with the requirements of Section 409A of the Code or an available exemption
thereof; provided, however, that the Administrator shall have no obligation to
take any such action(s) or to indemnify any person from failing to do so.

 

4.8                               Not a Contract of Service Relationship. 
Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue to serve as an Employee, Director, Consultant or other service
provider of the Company or any of its Subsidiaries or shall interfere with or
restrict in any way the rights of the Company and its Subsidiaries, which rights
are hereby expressly reserved, to discharge or terminate the services of the
Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and the Participant.

 

4.9                               Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if the
Participant is subject to Section 16 of the Exchange Act, then the Plan, the
Award and this Agreement shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule.  To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

4.10                        Conformity to Securities Laws.  The Participant
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act,
and any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, as well as all applicable state securities laws and
regulations.  Notwithstanding anything herein to the contrary, the Plan and this
Agreement shall be administered, and the Award is granted, only in such a manner
as to conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

4.11                        Limitation on Participant’s Rights.  Participation
in the Plan confers no rights or interests other than as herein provided.  The
Plan, in and of itself, has no assets.

 

4.12                        Successors and Assigns.  The Company or any
Subsidiary may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company and its Subsidiaries.  Subject to the
restrictions on transfer set forth in this Article IV, this Agreement shall be
binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns.

 

4.13                        Entire Agreement.  The Plan, the Grant Notice and
this Agreement (including all Exhibits thereto, if any) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and the Participant with respect to the subject
matter hereof.

 

4.14                        Notices.  Any notice to be given under the terms of
this Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the Company’s principal office, and any notice to be
given to the Participant shall be addressed to the Participant at the
Participant’s last address reflected on the Company’s records. Any notice shall
be deemed duly given when sent via email or when sent by reputable overnight
courier or by certified mail (return receipt requested) through the United
States Postal Service.

 

A-4

--------------------------------------------------------------------------------


 

4.15                        Governing Law.  The laws of the State of Delaware
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

4.16                        Titles.  Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE

 

CONSENT OF SPOUSE OR REGISTERED DOMESTIC PARTNER

 

I,                   , spouse or registered domestic partner
of                   , have read and approve the Restricted Stock Award Grant
Notice (the “Grant Notice”) to which this Consent of Spouse or Registered
Domestic Partner is attached and the Restricted Stock Award Agreement (the
“Agreement”) attached to the Grant Notice.  In consideration of issuing to my
spouse or registered domestic partner the Shares set forth in the Grant Notice,
I hereby appoint my spouse or registered domestic partner as my attorney-in-fact
in respect to the exercise of any rights under the Agreement and agree to be
bound by the provisions of the Agreement insofar as I may have any rights in
said Agreement or any shares of the Class A common stock of The Trade Desk, Inc.
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.

 

 

Dated:

 

 

 

 

Signature of Spouse or Registered Domestic Partner

 

B-1

--------------------------------------------------------------------------------